871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward CONKLIN, Jr., Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 88-3429.
United States Court of Appeals, Federal Circuit.
March 15, 1989.

Before EDWARD S. SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on August 12, 1988, docket No. AT07528810296, dismissed as untimely Edward Conklin, Jr.'s appeal of his removal by the United States Department of Transportation from his position as air traffic control specialist.  On the basis of the administrative judge's opinion, dated April 19, 1988, the board's decision is affirmed.